DETAILED ACTION
This Office Action is in response to Application filed September 16, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: at the end of line 3, “or lower.”” Should be replaced with “or lower.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 1, it is not clear whether claim 1 complies with the written description requirement, because (a) the current application has been designated as a Divisional Application of the parent application 15/190,672, (b) however, Applicants did not originally disclose that “said etchant” consists “essentially of a fluorine-based gas” as recited on lines 10-11 in the parent application, and a disclosure related to this limitation appears only in current application, and therefore, the current application is at best a Continuation-In-Part application with the effective filing date of September 16, 2020, (c) in this case, it is not clear what the limitation “said etchant consisting essentially of a fluorine-based gas” recited on lines 10-11 refers to, and whether the limitation suggests that there are absolutely no gas species other than the claimed fluorine-based gas, and there are no ambient gas molecules such as water vapor molecules, oxygen molecules, hydrogen molecules, other carbon-containing molecules, etc. commonly observed in any deposition chamber that may function as an etchant to a certain extent since (i) Applicants did not define in the original disclosure what the limitation “consisting essentially of a fluorine-based gas” implies, and (ii) the cited limitation was introduced only to overcome the 35 USC 112(a) or (b) rejection during the prosecution of the parent application 15/190,672, and (d) it is not clear whether there can be gas species other than the claimed fluorine-based gas, and those other gas species do not participate in the claimed dry etching process, in which case, it is not clear how and why those other gas species do not participate in the dry etching process.
(2) Also regarding claim 1, it is not clear what “a functional device” recited on line 1 refers to, because (a) the claim body of claim 1 does not recite any device structure other than the term “a functional layer”, which can be any layer without Applicants’ specifically claiming what the functional layer does, (b) rather, claim 1 recites a method of producing a layer stack without Applicants’ claiming any electrode that is necessary for forming the claimed “functional device”, (c) therefore, it is not clear whether “a functional device” should have any specific structure, or “a functional device” can simply be a layer stack as claimed in claim 1, and (d) even claim 2 that depends on claim 1 does not recite any structural element of the “functional device” since there are no electrodes recited in claim 2, either.
(3) Further regarding claim 1, it is not clear what the limitation “introducing an etchant during said dry etching treatment” recited on line 10 refers to, because it appears that Applicants claim that the step of “performing a dry etching treatment” on line 6 is a separate step from the step of “introducing an etchant during said dry etching treatment” recited on line 10 since otherwise the etchant should have been introduced before the dry etching treatment begins, and without the etchant the step of performing the dry etching treatment recited on line 6 cannot be carried out.
Claims 2-13 depend on claim 1, and therefore, claims 2-13 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-13, as best understood, are rejected under 35 U.S.C. 103 as obvious over Park et al. (“Low Damage Etching of III-V Semiconductors using a Low Angle Forward Reflected Neutral Beam,” AVS 52nd International Symposium, Paper PS-MoP26 (2005))
Regarding claims 1 and 2, Park et al. disclose a method comprising an etched gallium nitride layer (Title and GaN on line 7), said method comprising: providing a body comprising a surface gallium nitride layer (GaN); performing a dry etching treatment of a surface of said surface gallium nitride layer to provide said etched gallium nitride layer using a plasma etching system comprising an inductively coupled plasma generating system (lines 6-7); introducing an etchant (fluorine-based etchant) during said dry etching treatment, said etchant consisting essentially of a fluorine-based gas.
Park et al. differ from the claimed invention by not showing a method of producing a functional device comprising a functional layer, wherein said functional layer comprises a nitride of a group 13 element, and said functional layer is formed on a surface of said etched gallium nitride layer (claim 1), wherein said functional layer comprises a semiconductor light emitting diode structure (claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method disclosed by Park et al. can be a method of producing a functional device comprising a functional layer, wherein said functional layer comprises a nitride of a group 13 element such as Al, Ga and/or, In, and said functional layer is formed on a surface of said etched gallium nitride layer, and said functional layer can comprise a semiconductor light emitting diode structure, because (a) the GaN layer having a low degree of damage disclosed by Park et al. would be suitable for forming a semiconductor device such as a high electron mobility transistor or a light emitting diode device since the GaN layer disclosed by Park et al. would have a high quality that would reduce defects in semiconductor layers formed on top of the GaN layer disclosed by Park et al., and (b) the semiconductor device can have a semiconductor layer such as GaN, AlN, InN, AlGaN, InAlN, InGaN and/or InAlGaN as a functional layer that comprises a nitride of a group 13 element of Al, Ga or In since GaN has been commonly employed as a channel layer of a high electron mobility transistor and InGaN or AlGaN has been commonly employed as a light emitting layer of a light emitting diode structure due to their well-known band structure, energy gap, and light emitting characteristics.
Regarding claims 5, 12 and 13, Park et al. differ from the claimed invention by not showing that a standardized direct current bias potential standardized by an area of an electrode of -10V/cm2 or higher is applied in said dry etching treatment (claim 5), wherein said standardized direct current bias potential standardized by said area of the electrode of - 0.005V/cm2 or lower is applied in said dry etching treatment (claim 12), and an electric power standardized by an area of the electrode during said dry etching treatment is 0.003W/cm2 or higher and 2.0W/cm2 or lower (claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that claimed standardized direct current bias potentials of claims 5 and 12 can be applied, and the electrical power standardized by an area of an electrode during the dry etching treatment can be within the claimed range of claim 13, because (a) these parameters for the inductively coupled type plasma generating system should be controlled and optimized to obtain a desired quality of the surface gallium nitride layer after the dry etching treatment such as a minimized defect density, and (b) further, the claims are prima facie obvious without showing that the claimed ranges of the standardized direct current bias potential and the electric power standardized by the area of the electrode achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claims 6 and 11, Park et al. differ from the claimed invention by not showing that said surface of said surface gallium nitride layer is subjected to mechanical polishing and then to said dry etching treatment without intervening chemical mechanical polishing (claim 6), and said surface of said surface gallium nitride layer is subjected to mechanical polishing for thinning said surface gallium nitride layer prior to said dry etching treatment (claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the surface of the gallium nitride layer can be subjected to mechanical polishing and then to the dry etching treatment without intervening chemical mechanical polishing as recited in claim 6, and said surface of said surface gallium nitride layer can be subjected to mechanical polishing for thinning said surface gallium nitride layer prior to said dry etching treatment as recited in claim 11, because (a) the mechanical polishing step would reduce the surface roughness of the surface gallium nitride layer to a certain degree, which can be done much more quickly than the step of a dry etching treatment only, and then the dry etching treatment would further reduce the surface roughness to overall obtain a better and smaller surface roughness, (b) when the mechanical polishing and the dry etching treatment are employed, a chemical mechanical polishing may not be necessary, and not performing a chemical mechanical polishing would simplify the manufacturing process and thus reduce the manufacturing cost, and (c) when the mechanical polishing followed by the dry etching treatment is performed, the time and cost associated with the manufacturing process would be less than the process involving only the dry etching treatment.
Regarding claim 7, Park et al. further disclose for the method of claim 1 that a pit amount on said etched gallium nitride layer after said dry etching treatment is substantially the same as a pit amount on said surface of surface said gallium nitride layer before said dry etching treatment, which is inherent, because (a) Park et al. disclose all the claim limitations, and therefore, if Park et al. do not disclose the claim limitation of claim 7, claim 7 would be further indefinite for not reciting a critical and essential feature to the practice of the claimed invention, and (b) Applicants do not specifically claim what the phrase “substantially the same” refers to.
Regarding claim 8, Park et al. further disclose for the method of claim 1 that an arithmetic average roughness Ra of said etched gallium nitride layer after said dry etching treatment is substantially the same as an arithmetic average roughness Ra of said surface of said surface gallium nitride layer before said dry etching treatment, which is inherent, because (a) Park et al. disclose all the claim limitations, and therefore, if Park et al. do not disclose the claim limitation of claim 8, claim 8 would be further indefinite for not reciting a critical and essential feature to the practice of the claimed invention, and (b) Applicants do not specifically claim what the phrase “substantially the same” refers to.
Regarding claim 9, Park et al. differ from the claimed invention by not further comprising the step of producing said surface gallium nitride layer by a flux method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method disclosed by Park et al. can further comprise the step of producing the gallium nitride layer by a flux method, because (a) growing gallium nitride layer by a flux method or by liquid phase epitaxy (LPE) is one of the well-known methods of forming a gallium nitride layer or substrate, and (b) the manufacturing cost for forming a gallium nitride layer using a flux method would be lower than the manufacturing cost for forming a gallium nitride layer using a solid state epitaxial growth of a gallium nitride layer.
Regarding claim 10, Park et al. further disclose for the method of claim 1 that said functional device comprises a supporting body on which said etched gallium nitride layer is formed, when the topmost GaN layer disclosed by Park et al. corresponds to the etched gallium nitride layer with the remainder of the GaN layer being the supporting body, because Applicants do not specifically claim what the supporting body refers to.

Claims 3 and 4, as best understood, are rejected under 35 U.S.C. 103 as obvious over Park et al. (“Low Damage Etching of III-V Semiconductors using a Low Angle Forward Reflected Neutral Beam,” AVS 52nd International Symposium, Paper PS-MoP26 (2005)) in view of Cuddy (“CONTRIBUTIONS OF GAS-PHASE PLASMA CHEMISTRY TO SURFACE MODIFICATIONS AND GAS-SURFACE INTERACTIONS: INVESTIGATIONS OF FLUOROCARBON RF PLASMAS,” PhD Dissertation at Colorado State University (2012).)  The teachings of Park et al. are discussed above.
Regarding claims 3 and 4, Park et al. differ from the claimed invention by not showing that said fluorine-based gas comprises one or more kind of compound selected from the group consisting of carbon fluoride, fluorohydrocarbon and sulfur fluoride (claim 3), and said fluorine-based gas comprises one or more kind of compound selected from the group consisting of CF4, CHF3, C4F8 and SF6 (claim 4).
Abstract of Cuddy discloses single-source CF4-, C2F6-, C3F8-, and C3F6-based plasmas for an “inductively coupled fluorocarbon (FC) plasma”.
Since both Park et al. and Cuddy disclose an inductively coupled plasma generating system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fluorine-based gas disclosed by Park et al. can comprise one or more kind of compound selected from the group consisting of carbon fluoride, fluorohydrocarbon and sulfur fluoride, and said fluorine-based gas can comprise one or more kind of compound selected from the group consisting of CF4, CHF3, C4F8 and SF6, because (a) fluorine-based gases of CF4, CHF3, C4F8 and SF6 have been well-known and commonly employed gas species for an inductively coupled plasma generating system as disclosed by Cuddy, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Claims 1-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (US 6,890,779) in view of Shul et al. (“Inductively coupled plasma etching of GaN”, Applied Physics Letters 69 (1996) pp. 1119-1121) and Park et al. (“Low Damage Etching of III-V Semiconductors using a Low Angle Forward Reflected Neutral Beam,” AVS 52nd International Symposium, Paper PS-MoP26 (2005)) and further in view of Pinnington et al. (US 7,732,301) and still further in view of Hachigo et al. (US 7,960,284)
Regarding claims 1 and 2, Toda et al. disclose a method of producing a functional device (Fig. 2) comprising an etched gallium nitride layer (1 in Fig. 2 which is etched) (col. 7, lines 44-45, and col. 8, line 66 - col. 9, line 16) and a functional layer (one of layers above 1 in Fig. 2), said functional layer comprising a nitride of a group 13 element (col. 7, line 60 - col. 8, line 28), said method comprising: providing a body (1 in Fig. 2) comprising a surface gallium nitride layer (bottommost bilayer or bottom portion of GaN, 1), because (a) Applicants do not specifically claim what the “surface gallium nitride layer” refers to, and (b) therefore, the bottommost bilayer or bottom portion of the GaN substrate 1 forming or including a bottom surface can be referred to as a surface gallium nitride layer, performing a dry etching treatment of a surface of said surface gallium nitride layer to provide said etched gallium nitride layer (col. 8, line 66 - col. 9, line 16, and col. 13, lines 4-9) using a plasma etching system comprising a plasma generating system, and introducing an etchant during said dry etching treatment, the etchant comprising a fluorine-based gas (CF4, col. 13, lines 8-9), and forming said functional layer on a surface of said etched gallium nitride layer, because the preposition “on” does not necessarily suggest “directly on” (claim 1), wherein said functional layer (one of layers above 1 in Fig. 2) comprises a semiconductor light emitting diode structure (nitride-based semiconductor laser diode structure 20) (claim 2).
Toda et al. differ from the claimed invention by not showing that the plasma generating system is of inductively coupled type, and the etchant consists essentially of a fluorine-based gas.
Shul et al. disclose a method of producing a substrate comprising a surface gallium nitride layer, the method comprising using a plasma etching system comprising a plasma generating system of inductive coupled type (Title and Abstract).
Also, Park et al. disclose a dry-etching treatment (etching by fluorine based directional neutral beams) of GaN using a plasma etching system (fluorine-based inductively coupled plasma (ICP) gun) comprising a plasma generating system of inductively coupled type and introducing an etchant (fluorine based directional neural beams) during the dry-etching treatment.
Further, Pinnington et al. disclose a method of producing a substrate comprising a surface gallium nitride layer, the method comprising using a plasma etching system comprising a plasma generating system of inductive coupled type (col. 35, lines 20-23).
Since both Toda et al. and Shul et al./Park et al./Pinnington et al. teach a method of producing a substrate comprising a surface gallium nitride layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the reactive ion etching (RIE) system disclosed by Toda et al. can be a plasma generating system of inductively coupled type as disclosed by Shul et al., Park et al. and/or Pinnington et al., because (a) a plasma etching system comprising a plasma generating system of inductively coupled type was well known before the effective filing date of the claimed invention as disclosed by Shul et al., Park et al. and Pinnington et al., and (b) the combined method would have the multiple advantages disclosed by Shul et al. on the second paragraph of the left hand side column of page 1119 of Shul et al. such as the advantage where the “ICP etching is expected to produce low damage while achieving high etch rates”, and a similar teaching discussed on lines 20-24 of column 35 of Pinnington et al.
Further regarding claim 1, Toda et al. in view of Shul et al. and Park et al. and further in view of Pinnington et al. differ from the claimed invention by not showing that the etchant consists essentially of a fluorine-based gas.
Pinnington et al. further disclose that carbon tetrafluoride (CF4) or sulfur hexafluoride (SF6) can be employed as an etchant as well as chlorine (Cl2) or boron trichloride (BCl3) (col. 45, lines 12-25).
Further, Hachigo et al. disclose a method of producing a substrate comprising an etched gallium nitride layer (col. 3, lines 13-20), the method comprising employing gaseous fluorine (F2) as well as gaseous chlorine (Cl2) or gaseous boron trichloride (BCl3) (col. 6, lines 19-27).
Since both Toda et al. and Pinnington et al./Hachigo et al. teach a method of producing a substrate comprising an etched gallium nitride layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the etchant disclosed by Toda et al. in view of Shul et al. and Park et al. and further in view of Pinnington et al. can consist essentially of a fluorine-based gas such as F2, CF4 or SF6 as disclosed by Pinnington et al. or Hachigo et al., because (a) Toda et al. disclose an etchant consisting essentially of Cl2 or a mixture of Cl2 and BCl3, which are also disclosed by Pinnington et al. and Hachigo et al. to be interchangeably employed with a fluorine-based gas such as F2, CF4 or SF6, (b) the etchant consisting essentially of a fluorine-based gas such as F2, CF4 or SF6 can be employed to reduce the damage to the gallium nitride layer that is etched, while controlling and optimizing the etch rate since the etch rate of Cl2 may be too high for a certain manufacturing process and/or Cl2 may leave behind unwanted impurities of Cl or chloride affecting device characteristics, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claims 3 and 4, Pinnington et al. further disclose that the fluorine-based gas comprises one or more kind of compound selected from the group consisting of carbon fluoride, fluorohydrocarbon and sulfur fluoride (claim 3), and the fluorine-based gas (CF4 or SF6) comprises one or more kind of compound selected from the group consisting of CF4, CHF3, C4F8 and SF6 (claim 4).
Regarding claims 5, 12 and 13, Toda et al. in view of Shul et al. and Park et al. and further in view of Pinnington et al. and still further in view of Hachigo et al. differ from the claimed invention by not showing that a standardized direct current bias potential standardized by an area of an electrode of - 10V/cm2 or higher is applied in the dry etching treatment (claim 5), wherein a standardized direct current bias potential standardized by an area of the electrode of - 0.005V/cm2 or lower is applied in the dry etching treatment (claim 12), and an electric power standardized by an area of the electrode during the dry etching treatment is 0.003W/cm2 or higher and 2.0W/cm2 or lower (claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that claimed standardized direct current bias potentials of claims 5 and 12 can be applied, and the electrical power standardized by an area of an electrode during the dry etching treatment can be within the claimed range of claim 13, because (a) these parameters for the inductively coupled type plasma generating system should be controlled and optimized to obtain a desired quality of the surface gallium nitride layer after the dry etching treatment such as a minimized defect density, and (b) further, the claims are prima facie obvious without showing that the claimed ranges of the standardized direct current bias potential and the electric power standardized by the area of the electrode achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 6, Toda et al. further disclose for the method of claim 1 that the surface of the gallium nitride layer is subjected to mechanical polishing (Fig. 3) and then to the dry etching treatment without intervening chemical mechanical polishing.
Regarding claim 7, Toda et al. in view of Shul et al. and Park et al. and further in view of Pinnington et al. and still further in view of Hachigo et al. disclose inherently for the method of claim 1 that a pit amount on the surface of the gallium nitride layer after the dry etching treatment is substantially the same as a pit amount on the surface of the gallium nitride layer before the dry etching treatment, because (a) Applicants do not specifically claim what the “pit amount” refers to, and whether the “pit amount" is associated with the entirety of the pits, or associated with some types of pits, (b) Applicants do not specifically claim what the phrase “substantially the same” refers to, (c) furthermore, claim 7 would be met when the limitation “before said dry etching treatment” is interpreted to correspond to an arbitrary time “before said dry etching treatment” that would meet the claim limitation, not necessarily "directly before said dry etching treatment” without Applicants’ specifically claiming what the phrase “before said dry etching treatment” refers to, and (d) Toda et al. in view of Shul et al. and Park et al. and further in view of Pinnington et al. and still further in view of Hachigo et al. teach all the claim limitations of claim 1 from which claim 7 depends.
Regarding claim 8, Toda et al. in view of Shul et al. and Park et al. and further in view of Pinnington et al. and still further in view of Hachigo et al. further disclose inherently for the method of claim 1 that an arithmetic average roughness Ra of the surface of the gallium nitride layer after the dry etching treatment is substantially the same as an arithmetic average roughness Ra of the surface of the gallium nitride layer before the dry etching treatment, because (a) Applicants do not specifically claim what the phrase “substantially same” refers to, (b) claim 8 would be met when the limitation “before said dry etching treatment” is interpreted to correspond to an arbitrary time “before said dry etching treatment” that would meet the claim limitation, not necessarily "directly before said dry etching treatment” without Applicants’ specifically claiming what the phrase “before said dry etching treatment” refers to, and (c) Toda et al. in view of Shul et al. and Park et al. and further in view of Pinnington et al. and still further in view of Hachigo et al. teach all the claim limitations of claim 1 from which claim 8 depends.
Regarding claim 9, Toda et al. in view of Shul et al. and Park et al. and further in view of Pinnington et al. and still further in view of Hachigo et al. differ from the claimed invention by not further comprising the step of producing the surface gallium nitride layer by a flux method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method disclosed by Toda et al. in view of Shul et al. and Park et al. and further in view of Pinnington et al. and still further in view of Hachigo et al. can further comprise the step of producing the gallium nitride layer by a flux method, because (a) growing gallium nitride layer by a flux method or by liquid phase epitaxy (LPE) is one of the well-known methods of forming a gallium nitride layer or substrate, and (b) the manufacturing cost for forming a gallium nitride layer using a flux method would be lower than the manufacturing cost for forming a gallium nitride layer using a solid state epitaxial growth of a gallium nitride layer.
Regarding claims 10 and 11, Toda et al. further disclose for the method of claim 1 that the substrate (1 in Fig. 2) comprises a supporting body (layer 2 or 3 in Fig. 2, composite layer of 2 and 3 in Fig. 2, 14 in Fig. 3 of composite structure of 12 and 14 in Fig. 3) on which the etched gallium nitride layer is formed, because (a) Applicants do not specifically claim what the supporting body is formed of, and (b) the etched gallium nitride layer is formed on the layer 2 or 3, the composite layer of 2 and 3, the wax layer 14 or the composite structure of the wax layer 14 and the holder 12 from the unetched substrate 1 in Fig. 2 (claim 10), and the surface of the surface gallium nitride layer (bottom or rear surface of substrate 1 in Fig. 2) is subjected to mechanical polishing for thinning the surface gallium nitride layer (bottommost layer or bottom portion of 1 in Fig. 3) prior to the dry etching treatment (claim 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

May 4, 2022